Citation Nr: 0706273	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-43 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected degenerative joint disease of the left 
knee, status post total left knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Chicage, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued a 40 percent disability evaluation for 
service-connected left knee degenerative joint disease.  
Jurisdiction of the case is now with the Reno, Nevada, RO.

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The competent and probative evidence of record shows the 
veteran's service-connected degenerative joint disease of the 
left knee, status post total left knee replacement, is 
characterized by mild laxity of the medial collateral 
ligament, limitation of flexion to 120 degrees, normal 
extension, and a well-healed 9 inch scar on the anterior 
portion of the left knee.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for service-connected degenerative joint disease of the left 
knee, status post total left knee replacement are not met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.71(a), 
Diagnostic Code 5055-5256 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

In December 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The December 2003 letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim and would obtain any government records.  
He was advised that it was his responsibility to send medical 
records showing his service-connected disability had 
increased in severity.  The veteran was also advised that he 
should send information describing any additional evidence or 
the evidence itself, including any medical reports he has.  
This effectively informed him that he should provide any 
evidence in his possession that pertains to his claim.  

The Board finds that the content of the December 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
November 2004 Statement of the Case provided the veteran with 
yet an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, given 
the communications regarding the evidence necessary to 
establish his claim, and the fact that a disability 
evaluation and effective date has already been assigned to 
his service-connected disability.  Therefore, further VCAA 
notice is not required.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for residuals of left knee internal 
derangement was established in September 1986, and the RO 
assigned a noncompensable (zero percent) disability 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 
(1986), effective June 1986.  At that time, the RO considered 
service medical records which showed the veteran injured his 
left knee twice during service and, at separation, although 
some periodic lameness and swelling in both knees was 
recorded, there were no defects or disabilities shown on the 
separation physical examination.  

In June 1992, the RO granted a temporary rating of 100 
percent, pursuant to 38 C.F.R. § 4.30, based on evidence that 
the veteran underwent left knee arthroscopy in August 1991.  
Effective October 1991, the RO assigned a 10 percent 
disability evaluation under DC 5257-5010, based on evidence 
that, following his one month convalescence period, the 
veteran's left knee disability was manifested by slight 
instability and degenerative changes.  

In a rating decision dated February 1993, the RO increased 
the disability evaluation for the veteran's service-connected 
left knee general derangement and degenerative joint disease 
to 20 percent based on a January 1993 VA examination report 
which showed some instability, crepitus, effusion and 
tenderness in the left knee.

In May 1993, the RO granted a temporary rating of 100 
percent, pursuant to 38 C.F.R. § 4.30, based on evidence that 
the veteran underwent a total left knee replacement in March 
1993.  Effective May 1994, the RO assigned a 30 percent 
evaluation under DC 5257-5055 based on the anticipated 
residuals of the knee replacement.  

In a rating decision dated December 1995, the disability 
evaluation was increased to 40 percent under DC 5055-5262, 
effective September 1995, based on VA outpatient treatment 
records which showed the veteran was given a left knee brace 
after demonstrating decreased range of motion in his left 
knee, pain, and instability on examination.  

The veteran's service-connected left knee degenerative joint 
disease, status post total left knee replacement is currently 
rated 40 percent disabling under 38 C.F.R. § 4.71a, DC 5055-
5256.  In continuing the veteran's 40 percent evaluation in 
the April 2004 rating decision, the RO determined the 
evidence showed that, following total replacement, the 
veteran's service-connected left knee disability was 
manifested by intermediate degrees of residual weakness, 
pain, and limitation of motion and rated his disability 
analogous to DC 5256, for ankylosis of the knee.  See DC 
5055.  The veteran asserts his service-connected left knee 
disability warrants a rating higher than 40 percent.  

The Board will evaluate the veteran's left knee disability 
under all potential applicable diagnostic codes.  In this 
regard, the Board notes the only DCs that will assist the 
veteran in obtaining a rating higher than 40 percent are DC 
5055, for knee replacement (prosthesis), DC 5256, for 
ankylosis of the knee, and 5261, for limitation of extension.  

Diagnostic Code 5055 provides that a minimum rating of 30 
percent will be assigned for knee replacement (prosthesis).  
If the knee replacement is manifested by intermediate degrees 
of residual weakness, pain, or limitation of motion, the 
disability is to be rated by analogy to DCs 5256, 5261, or 
5262.  A 60 percent rating is assigned where there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  A 100 percent rating is 
assigned for one year following implantation of the 
prosthesis.  

Under DC 5256, a 40 percent rating is assigned where there is 
ankylosis of the knee in flexion between 10 and 20 degrees; a 
50 percent rating is warranted where there is ankylosis in 
flexion between 20 and 45 degrees; a 60 percent evaluation is 
warranted where there is extremely unfavorable ankylosis in 
flexion at an angle of 40 degrees or more.  

Under DC 5261, a 40 percent rating is warranted where 
extension is limited to 30 degrees and a 50 percent rating is 
warranted where extension is limited to 45 degrees.  

Review of the pertinent evidence of record reveals the 
veteran has consistently complained of constant left knee 
pain, stiffness, swelling, and occasional giving way or 
weakness.  On VA examination in January 2005, there was mild 
to moderate intra-articular effusion and mild tenderness to 
palpation.  There was mild laxity of the medial collateral 
ligament but the lateral collateral ligament was normal.  The 
veteran demonstrated extension to zero degrees and flexion to 
120 degrees with pain at the extremes of flexion.  At the 
January 2004 VA examination, there was mild effusion in the 
left knee with tenderness on patellar grind.  The examiner 
noted there was normal stability but there was pain on left 
knee rotation.  The veteran demonstrated normal extension to 
zero degrees with no pain and flexion to 75 degrees with pain 
beginning at 65 degrees.  X-rays at both the January 2004 and 
2005 VA examinations revealed a well-installed prosthesis in 
good position and normal alignment.  The January 2005 X-ray 
confirmed suprapatellar joint effusion.  

In evaluating the veteran's claim under DC 5055, the Board 
notes the veteran has consistently complained of constant 
pain and weakness.  However, the evidence does not support an 
increased evaluation as the criteria for a higher rating 
requires "severe" painful motion or "severe" weakness.  
The Board does note that, at the most recent VA examination, 
the veteran complained of pain on demonstrating flexion.  The 
Board finds, however, that this does not reach the level of 
severe painful motion because the veteran had only slight 
limitation of flexion as he demonstrated flexion to 120 out 
of 140 degrees and only complained of pain at the extremes of 
flexion.  See January 2005 VA examination report; see also 
38 C.F.R. § 4.71a, Plate II.  In addition, the veteran 
demonstrated normal extension to zero degrees with no 
complaints of pain.  The Board does note the January 2004 VA 
examination report reflects the veteran demonstrated flexion 
to 75 degrees with pain beginning at 65 degrees.  However, 
the Board finds probative that he was able to demonstrate 
extension to zero degrees with no pain at that time and his 
range of motion has improved since that time.  Moreover, the 
medical evidence of record does not support a finding of 
severe weakness.  The Board notes the January 2005 VA 
examination report reflects there was mild laxity in the 
medial collateral ligament and the veteran required the 
assistance of a cane and soft knee brace.  However, further 
examination of the left knee revealed the lateral collateral 
ligament was normal and both Lachman's and McMurray's testing 
were negative.  There was some decrease in left thigh 
circumference but only 3/4 inch as compared to the right thigh, 
and calf circumference was equal bilaterally.  Based on the 
foregoing, the Board finds the most recent evidence of record 
does not show the veteran has severe painful motion or severe 
weakness to warrant an increased evaluation under DC 5055.  

In continuing to evaluate the veteran's claim, the Board 
finds DC 5256 does not assist the veteran in obtaining a 
higher disability rating because he has never been shown to 
have ankylosis of the knee, which is immobility and 
consolidation of a joint.  See Dorland's Illustrated Medical 
Dictionary 86 (28th ed., 1994).  In this regard, the Board 
notes the evidence consistently shows the veteran has 
movement of the knee in flexion and extension, which clearly 
indicates he does not have ankylosis.  Therefore, while the 
veteran was shown to have limited flexion at the January 2004 
and 2005 VA examinations, he does not have ankylosis of the 
left knee and DC 5256 is not for application in this case.  
Similarly, DC 5261 does not assist the veteran in obtaining a 
higher disability rating because, as noted, he has 
demonstrated normal extension to zero degrees.  See VA 
examination reports dated January 2004 and 2005.  

The Board has also considered whether the veteran could be 
assigned a separate rating based on the surgical scar on his 
left knee.  The evidence shows the veteran has a well-healed, 
9 inch scar on the anterior portion of his left knee.  The 
January 2005 VA examiner reported, however, that there was no 
evidence of adhesions to the underlying tissue, redness, or 
inflammation.  Therefore, because there is no symptomatology 
or complaints regarding the scar, the preponderance of the 
evidence is against a finding that a separate compensable 
evaluation is warranted.  See 38 C.F.R. § 4.118, DC 7804, 
7805 (2006); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(2005).  

At the May 2005 Travel Board hearing, the veteran's 
representative argued that a separate evaluation for muscle 
damage is warranted in this case.  In support of his 
argument, the veteran's representative points to the January 
2005 VA examination report which reflects the veteran has one 
and a half inches of muscle wasting in the left thigh as 
compared to the right thigh.  Under DCs 5313, 5314, and 5315, 
which provide the rating criteria for the posterior, 
anterior, and mesial thigh groups, a noncompensable (zero 
percent) rating is assigned for a slight muscle disability, a 
10 percent rating is assigned for a moderate muscle 
disability, a 30 percent rating is assigned for a moderately 
severe muscle disability, and a 40 percent rating is assigned 
for a severe muscle disability.  The factors to be considered 
in evaluating disabilities from healed wounds involving 
muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

A slight disability of the muscles consists of a simple 
muscle wound without debridement or infection.  A history 
with regard to this type of injury should include a 
superficial wound with brief treatment and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56(d)(1) (2006).  

Moderate disability of the muscles consists of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history with regard 
to this type of injury should include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use. Objective findings 
should include some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2) (2006).

Applying the legal criteria above, the Board finds the 
veteran does not have a muscle disability that warrants a 
separate evaluation.  Initially, the Board notes the 
veteran's muscle wasting is not the result of a single 
bullet, small shell, or shrapnel fragment that caused a 
through and through or deep penetrating wound.  The Board 
does note the veteran has complained of pain and weakness in 
his left knee; however, there is no evidence showing his left 
thigh muscle wasting has caused loss of power or 
incoordination.  In this regard, the Board notes the January 
2005 VA examination report reflects the veteran demonstrated 
normal extension and slightly limited flexion against 
moderate resistance with complaints of pain at only the 
extremes of flexion.  In addition, there is no evidence of a 
fascial defect or debridement or infection of the 9-inch 
surgical scar.  As such, the Board finds the veteran does not 
have a muscle disability as contemplated by DCs 5313, 5314, 
and 5315 and a separate evaluation for a muscle disability is 
not warranted in this case.  

The Board has also considered the veteran's left knee 
disability under 38 C.F.R. §§ 4.40 and 4.45 (2006) and the 
decision in DeLuca, supra, to determine whether he has any 
additional limitation of motion due to pain, swelling, 
weakness, or excess fatigability.  The Board again notes the 
veteran complained of painful motion, swelling, and weakness 
at the January 2005 VA examination.  However, he also 
reported that he did not have any flare-ups and the examiner 
determined there would be no additional limitation of motion 
as his left knee was stable.  DC 5055 contemplates weakness, 
pain and limitation of motion, and the Board finds that any 
pain and swelling associated with the veteran's service-
connected left knee disability is contemplated in the 40 
percent currently assigned to the veteran's service-connected 
left knee disability.  See 38 C.F.R. §§ 4.40 and 4.45; 
DeLuca, supra.  

In view of the foregoing, the Board finds that the evaluation 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  As the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for his left knee disability, the benefit-
of-the-doubt doctrine is not for application, and an 
increased rating must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected degenerative joint disease of the left 
knee, status post total left knee replacement is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


